Title: From George Washington to Major General Arthur St. Clair, 2 June 1779
From: Washington, George
To: St. Clair, Arthur


        
          Dr Sir
          Head Quarters M.B. [Middlebrook] June 2 1779.
        
        I duly received your two letters of yesterday—I approve your reasons for taking the upper route.
        By the present institution of the Inspectorship neither Major Ryan nor Mr McCormick can in my opinion be appointed Inspectors. It is to be feared however we may be reduced to the necessity of altering it, from the reluctance with which the Majors undertake the office. But I could wish it might succeed as it now stands—If an alteration should take place, that will permit Major Ryan to act in this line hereafter, the opinion I have of his qualifications will make it entirely agreeable to me. It is hardly probable any change so extensive should take place as will admit Mr McCormick; but if I recollect right there is a resolve of Congress, providing that Brigade Majors shall act as Aid DeCamps to the Brigadiers with the same rank & pay. I do not find this resolve among my papers, but am making enquiry for it.
        I wish Col. Harmar may be induced to accept the Sub Inspectorship—I think he will answer the purpose well—It is unlucky there is not found greater alacrity among the officers to enter into the inspection—It is certainly a line which affords a handsome opportunity for the display of talents and the acquisition of military knowlege and practice.
        You observe that the enemy among other objects may have it in view to prevent a junction of our force—This is an important idea and ought to have due influence in our movements.
        I have ordered a Non Commissioned officer and eight Dragoons from the Marechaussee corps to join you immediately at [  ].
        I send you a little sketch that will serve to give you an idea of the country you are in. I am D. Sir Yr Obedt servant.
      